DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan L. Bergerron (Reg. No. 66,377) on 3/9/22.

Claim 15 of the application has been amended as follows: 

15.	The connector assembly of claim [21] 23, wherein either the first sensor portion is attached to the forward-facing surface of the ferrule and is confronting the rearward- facing surface of the housing or the first sensor portion is attached to the rearward-facing surface of the housing and is confronting the forward-facing surface of the ferrule during translation of the ferrule.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 and 3-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1 and 3-14, the prior art does not disclose or reasonably suggest a connector assembly wherein either the first sensor portion is attached to the forward-facing surface of the ferrule and is confronting the rearward-facing surface of the housing or the first sensor portion is attached to the rearward-facing surface of the housing and is confronting the forward-facing surface of the ferrule during translation of the ferrule, in combination with the remaining limitations of the claims.
The most applicable prior art, including Cook (US 8,571,376 B2), Chen (US 2015/0308863 A1), and Pope Jr. et al. (US 6,559,437 B1), addressed in the Office Action mailed 11/8/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  While Cook illustrates the first sensor portion dopes not confront or face the rearward-facing surface of the housing as required by the claim and instead is attached/confronting a forward-facing surface of the housing.
Re. Claims 16-19 and 22, the prior art does not disclose or reasonably suggest a connector comprising an electrically conductive first contact mounted to the housing; and an electrically conductive second contact mounted to the ferrule, 4Application No.: 17/073,897Docket No.: GFOTON 3.0F-033 CON DIV wherein the second contact is conductively coupled with the first contact when the ferrule is in a first position of translation, and the second contact is not conductively coupled with the first contact when the ferrule is in a second position of translation, in combination with the remaining limitations of the claims.
The most applicable prior art, Honma (US 5,129,024), see the attached PTO-892, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  Honma is silent as to the incorporation of first and second contacts as required by the claim.  Cook (US 8,571,376 B2), Chen (US 2015/0308863 A1), and Pope Jr. et al. (US 6,559,437 B1), addressed in the Office Action mailed 11/8/21, fails to disclose or reasonably suggest a resilient element as required by the claim.
Re. Claims 15 and 23-25, the prior art does not disclose or reasonably suggest a connector assembly comprising a sensor, at least a first sensor portion of the sensor mounted in the bore of the housing and attached to the forward-facing surface of the ferrule or the rearward-facing surface of the housing, the sensor being configured for detecting translation of the ferrule between i) a default position of the ferrule in which the forward-facing surface of the ferrule is at a first position and ii) a rearward position of the ferrule in which the forward-facing surface of the ferrule is at a second position spaced rearwardly from the first position, wherein an electrical characteristic of the sensor changes to indicate the translation of the ferrule to the rearward position, in combination with the remaining limitations of the claims.
The most applicable prior art, Honma (US 5,129,024), see the attached PTO-892, fails to disclose or reasonably suggest the claimed invention, specifically those highlighted above in combination with the remaining limitations of the claims.  Honma is silent as to the incorporation of first and second contacts as required by the claim.  Cook (US 8,571,376 B2), Chen (US 2015/0308863 A1), and Pope Jr. et al. (US 6,559,437 B1), addressed in the Office Action mailed 11/8/21, fails to disclose or reasonably suggest a resilient element as required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO_892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                       
3/9/22